The court,
McKennan, C. J., and Butler, D. J.,
made the rule absolute, and directed the clerk to certify the record to the state court.
Note. The recent dissent of Judge Nelson in Nashua & Lowell R. v. Boston & Lowell R. 8 Fed. Rep. 458, from what he there says “ seems ” to have been the conclusion in the above ease, renders a full report of the ease important ; and it is therefore published, although no written opinion has ever been filed. It is to be observed that in the above case, as well as in the later cases of C. & W. I. R. Co. v. L. S. & M. S. Ry. Co. 5 Fed. Rep. 19, and Uphoff v. Chicago, St. L. & N. O. R. Co. Id. 545, which followed its ruling, the consolidated railroad was sued as defendant in a court of one of the states by which it was chartered. The plaintiff: had the right to treat it as a corporation of the state in which lie sued, and the railroad company could not defeat that rigid or remove the cause by subsequently alleging a foreign citizenship under its other charters. In tho Massachusetts case, however, the situation of .the parties was exactly reversed; the consolidated corporation being the plaintiff instead of defendant, and having elected to sue as a foreign citizen by virtue of its foreign charter. Though an individual may insist upon suing such a corporation under the charter granted by his own state, it does not necessarily follow that he can object to being sued by it under the charter granted by a foreign state. It will be seen, therefore, by a comparison of tho facts in the two cases, that the decision in the Pennsylvania ease does not necessarily conflict with the decision rendered in the Massachusetts case. — [Rep.